                                                                                        FILED
                                                                               2020 Feb-24 PM 04:39
                                                                               U.S. DISTRICT COURT
                                                                                   N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                        MIDDLE DIVISION


REBECCA CORDES,                          }
                                         }
      Plaintiff,                         }
                                         }
v.                                       }   Case No.: 4:19-cv-00556-ACA
                                         }
SOCIAL SECURITY                          }
ADMINISTRATION,                          }
COMMISSIONER,                            }
                                         }
      Defendant.                         }


                         MEMORANDUM OPINION


      Plaintiff Rebecca Cordes appeals the decision of the Commissioner of Social

Security denying her claim for a period of disability and disability insurance

benefits. Based on the court’s review of the administrative record and the parties’

briefs, the court WILL AFFIRM the Commissioner’s decision.

I.    PROCEDURAL HISTORY

      Ms. Cordes applied for a period of disability and disability insurance

benefits on December 30, 2015. (R. 21, 99). Ms. Cordes alleges that her disability

began on March 28, 2013. (Id. at 99, 178). The Commissioner initially denied Ms.

Cordes’ claim on March 4, 2016. (Id. at 106–111). Ms. Cordes requested a

hearing before an Administrative Law Judge (ALJ). (R. 112–114). After holding
a hearing, the ALJ issued an unfavorable decision on June 1, 2018. (Id. at 21–34).

On February 12, 2019, the Appeals Council declined Ms. Cordes’ request for

review (id. at 1), making the Commissioner’s decision final and ripe for the court’s

judicial review. See 42 U.S.C § 405(g).

II.   STANDARD OF REVIEW

      The court’s role in reviewing claims brought under the Social Security Act is

a narrow one. The court “must determine whether the Commissioner’s decision is

supported by substantial evidence and based on proper legal standards.” Winschel

v. Comm’r of Soc. Sec., 631 F.3d 1176, 1178 (11th Cir. 2011) (internal quotation

marks and citation omitted). “Under the substantial evidence standard, this court

will affirm the ALJ’s decision if there exists ‘such relevant evidence as a

reasonable person would accept as adequate to support a conclusion.’” Henry v.

Comm’r of Soc. Sec., 802 F.3d 1264, 1267 (11th Cir. 2015) (quoting Winschel, 631

F.3d at 1178). The court may not “decide the facts anew, reweigh the evidence,”

or substitute its judgment for that of the ALJ. Winschel, 631 F.3d at 1178 (internal

quotations and citation omitted). The court must affirm “[e]ven if the evidence

preponderates against the Commissioner’s findings.” Crawford v. Comm’r of Soc.

Sec., 363 F.3d 1155, 1158–59 (11th Cir. 2004) (per curiam) (internal quotation

marks and citation omitted).




                                          2
       Despite the deferential standard for review of claims, the court must

“‘scrutinize the record as a whole to determine if the decision reached is reasonable

and supported by substantial evidence.’”       Henry, 802 F.3d at 1267 (quoting

MacGregor v. Bowen, 786 F.2d 1050, 1053 (11th Cir. 1986)). Moreover, the court

must reverse the Commissioner’s decision if the ALJ does not apply the correct

legal standards. Cornelius v. Sullivan, 936 F.2d 1143, 1145–46 (11th Cir. 1991).

III.   ALJ’S DECISION

       To determine whether an individual is disabled, an ALJ follows a five-step

sequential evaluation process. The ALJ considers:

       (1) whether the claimant is currently engaged in substantial gainful
       activity; (2) whether the claimant has a severe impairment or
       combination of impairments; (3) whether the impairment meets or
       equals the severity of the specified impairments in the Listing of
       Impairments; (4) based on a residual functional capacity (“RFC”)
       assessment, whether the claimant can perform any of his or her past
       relevant work despite the impairment; and (5) whether there are
       significant numbers of jobs in the national economy that the claimant
       can perform given the claimant’s RFC, age, education, and work
       experience.
Winschel, 631 F.3d at 1178.

       Here, the ALJ determined that Ms. Cordes has not engaged in substantial

gainful activity since March 28, 2013, the alleged onset date. (R. 24). The ALJ

found that Ms. Cordes has the following severe impairments: fibromyalgia and

mild arthritic/degenerative changes of the lumbar spine. (Id.). The ALJ then

concluded that Ms. Cordes does not suffer from an impairment or combination of

                                         3
impairments that meets or medically equals the severity of one of one of the listed

impairments in 20 C.F.R. § 404, Subpart P, Appendix 1. (Id. at 26).

       After considering the evidence of record, the ALJ determined that Ms.

Cordes has the RFC to perform light work as the term is defined in 20 C.F.R.

404.1567(b), with certain additional postural and environmental limitations. (R.

26). Based on this RFC and testimony from a vocational expert, the ALJ found

that Ms. Cordes can perform her past relevant work as a secretary. (Id. at 33).

Relying on testimony from the vocational expert, the ALJ also concluded that other

jobs exist in the national economy that Ms. Cordes can perform, including

information clerk, storage facility clerk, and office helper. (Id.). Accordingly, the

ALJ determined that Ms. Cordes has not been under a disability as defined in the

Social Security Act, from March 28, 2013, through the date of the decision. (R.

33).

IV.    DISCUSSION

       Ms. Cordes argues that the ALJ erroneously failed to admit into the record

evidence that Ms. Cordes submitted within five days of her administrative hearing.

(Doc. 11 at 2–5).

       The relevant regulations provide that when a claimant requests a hearing

before an ALJ, the claimant “should also submit information or evidence” relating

to the claimant’s disability. 20 C.F.C. § 404.935(a). The claimant “must make


                                         4
every effort to ensure that” the ALJ “receives all of the evidence and must inform

[the Commissioner] or submit any written evidence” concerning the alleged

disability “no later than 5 business days before the date of the scheduled hearing.”

Id. If a claimant does not comply with this requirement, then the ALJ “may

decline to consider or obtain the evidence,” unless certain circumstances apply. Id.

Those circumstances include situations where the Social Security Administration’s

actions “mislead” the claimant; where the claimant had a “physical, mental,

educational or linguistic limitation” that prevented the claimant from submitting

the evidence earlier; or where some “other unusual, unexpected, or unavoidable

circumstance” beyond the claimant’s control prevented the claimant from

submitting the evidence in a timely fashion. 20 C.F.R. § 404.935(b).

      In his decision, the ALJ explained that Ms. Cordes submitted or informed

him “about additional written evidence less than five business days before the

scheduled hearing date.” (R. 21). The ALJ admitted some, but not all, of the

additional evidence that Ms. Cordes supplied. For example, the ALJ admitted

post-hearing treatment records from Dr. Charles Bell, Ms. Cordes’ treating

rheumatologist. (R. 21; see also R. 555–617). However, the ALJ did not admit

pre-hearing treatment notes because Ms. Cordes “did not submit a 5-day letter

prior to the hearing” advising the ALJ of the additional pre-hearing treatment

notes. (R. 22). Likewise, the ALJ did not admit a functional capacity evaluation


                                         5
from Ms. Cordes’ physical therapist. (R. 21–22). The ALJ found that Ms. Cordes

did not comply with the five-day rule in 20 C.F.R. § 404.935, and she provided “no

good justification for generation and submission of this type of evidence at such a

late date.” (R. 22).

       Ms. Cordes complains that the ALJ wrongfully failed to admit or consider

Dr. Bell’s February 14, 2018 treatment notes. (Doc. 11 at 3). Ms. Cordes’

argument on this front operates from a faulty factual premise because the ALJ

admitted and considered Dr. Bell’s February 14, 2018 treatment notes and his

corresponding medical opinion. (R. 21, 30, 32; see R. 555–559).

       Ms. Cordes also appears to suggest that the ALJ should have considered a

September 18, 2018 physical capacities evaluation from Ms. Cordes’ physical

therapist, Taylor Flanagan D.C. (Doc. 11 at 3). But as Ms. Cordes acknowledges,

she submitted her physical therapist’s September 18, 2018 physical capacities

evaluation to the Appeals Council, not the ALJ. (Doc. 11 at 3). Thus, this record

is irrelevant to any argument that the ALJ did not properly admit evidence that Ms.

Cordes submitted before the ALJ’s decision. 1

       Ms. Cordes makes no specific argument regarding the medical evidence that

she submitted but that the ALJ refused to admit to the record. (See generally Doc.

       1
          Indeed, it would have been impossible for the ALJ to have considered the September
18, 2018 evaluation, as the ALJ issued his decision three and a half months earlier on June 1,
2018. (R. 34). Therefore, the functional capacity evaluation that the ALJ refused to admit (see
R. 22), cannot be the September 18, 2018 evaluation.
                                              6
11 at 4–5). Ms. Cordes does not explain why she believes the ALJ’s decision to

exclude the evidence runs afoul of 20 C.F.R. § 404.935, and she does not address

whether or how any of the § 404.935(b) factors apply. (Id.). Accordingly, to the

extent Ms. Cordes has not waived her argument,2 the court cannot find that the

ALJ erred in refusing to consider this evidence.

V.     CONCLUSION

       Substantial evidence supports the ALJ’s denial of Ms. Cordes’ application

for a period of disability and disability insurance benefits, and this court WILL

AFFIRM the Commissioner’s decision.

       The court will enter a separate order consistent with this memorandum

opinion.

       DONE and ORDERED this February 24, 2020.



                                        _________________________________
                                        ANNEMARIE CARNEY AXON
                                        UNITED STATES DISTRICT JUDGE




       2
           See Sapuppo v. Allstate Floridian Ins. Co., 739 F.3d 678, 681 (11th Cir. 2014) (“We
have long held that an appellant abandons a claim when he either makes only passing references
to it or raises it in a perfunctory manner without supporting arguments and authority.”).



                                              7
